Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-11 are pending in this application.

Claim Objections
Claim 6 is objected to as being dependent upon a canceled claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim 1. For examination purposes, claim 6 is interpreted to depend on claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 05/21/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 has overcome prior art of record. 
None of the prior art, listed below or in the attached PTO-892 form, alone or in combination discloses “the input-side conductor area expansion plate is disposed above and in parallel with the phase voltage line input terminal and the neutral line input terminal, respectively.”
Prior art Huang (US20090091869A1), AAPA (Applicant’s Admitted Prior Art), Nakano (US20120152705A1), Germain (US20020135958A1) and Kim (US6141197A).
Regarding claim 1, Huang teaches an earth leakage breaker (i.e. Ground fault circuit interrupter) (fig.5) having a leakage current limiting function ([0053], When a leakage current exists on the power supply loop … causing a reset/tripping mechanical device), comprising: input terminals (e.g. terminals formed at screws 9 and 10) (fig.5) including a phase voltage line input terminal (e.g. terminal at hot power input wiring screw 10) (fig.5) connected to a phase voltage line of an input-side wire (implicit, [0048], A pair of neutral and hot power input wiring screws 9, 10), and a neutral line input terminal (e.g. terminal at neutral input wiring screw 9) (fig.5) connected to a neutral line of the input-side wire (implicit, [0048], A pair of neutral and hot power input wiring screws 9, 10); an output terminal (e.g. terminals formed at screws 109 and 110) (fig.5) including a phase voltage line output terminal (e.g. terminal at hot power output wiring screw 110) (fig.5) connected to a phase voltage line of an output-side wire (implicit, [0048], a pair of neutral and hot power output wiring screws 109, 110), and a neutral line output terminal (e.g. terminal at neutral output wiring screw 109) (fig.5) connected to a neutral line of the output-side wire (implicit, [0048], a pair of neutral and hot power output wiring screws 109, 110); an earth leakage breaker part (i.e. circuit board 18) (fig.5) having both ends to which the input terminals and the output terminals are respectively connected (implicit, as seen in fig.5), and configured to block electrical connection between the input terminals and the output terminals when an overcurrent flows ([0049], circuit board 18 functions to cause power outlet sockets 5 and 6 on the upper cover 2 of the GFCI device and power output wiring screw 109 and 110 on the sides of the base 4 to have or not to have power output); an input-side leakage current limiting part (e.g. part of input connection including metal piece 24) (fig.5) disposed between the input terminals and the earth leakage breaker part (implicit, as seen in fig.5) to limit an input-side leakage current (implicit, larger the metal interface, larger the resistance and higher the current limiting capacity); and an output-side leakage current limiting part (e.g. part of output connection including output end 80) (fig.5) (this part is clearly labeled in fig.1) disposed between the earth leakage breaker part and the output terminals (implicit, as seen in fig.5) to limit an output-side leakage current (implicit, larger the metal interface, larger the resistance and higher the current limiting capacity), wherein the phase voltage line input terminal and the neutral line input terminal are disposed on a substantially same plane (implicit, as seen in fig. 5).
Huang does not teach wherein the input-side leakage current limiting part has a large conductor area so that the conductor area of the neutral line input terminal is larger than a conductor area of the phase voltage line input terminal, thereby the input-side leakage current is limited by an area difference between the phase voltage line input terminal and the neutral line input terminal having different areas, wherein the output-side leakage current limiting part has a large conductor area so that the conductor area of the neutral line output terminal is larger than a conductor area of the phase voltage line output terminal, thereby the output-side leakage current is limited by an area difference between the phase voltage line output terminal and the neutral line output terminal having different areas, wherein the input-side leakage current limiting part includes an input-side conductor area expansion plate electrically connected to the neutral line input terminal, and wherein the input-side conductor area expansion plate is disposed above and in parallel with the phase voltage line input terminal and the neutral line input terminal, respectively.
AAPA teaches wherein a leakage current limiting part (page 1 lines 18-19, a flat- shaped conductor) has a large conductor area (page 1 line 19, a cross-sectional area larger) so that the conductor area of the neutral line terminal is larger than a conductor area of the phase voltage line terminal (page 1 lines 19-21, a cross-sectional area larger than a cross-sectional area of a wire to an output terminal connected to a transmission/distribution path of an electrical facility), thereby the leakage current is limited by an area difference between the phase voltage line terminal and the neutral line terminal having different areas (page 1 line 21, reduce a current flowing), wherein the input-side leakage current limiting part includes an input-side conductor area expansion plate (page 1 lines 18-19, a flat- shaped conductor… page 1 line 19, a cross-sectional area larger).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the large conductor area on neutral line on input-side and output-side in Huang, as taught by AAPA, as it provides the advantage of preventing electric shocks.
Huang and AAPA do not teach, input-side conductor area expansion plate electrically connected to the neutral line input terminal, and wherein the input-side conductor area expansion plate is disposed above and in parallel with the phase voltage line input terminal and the neutral line input terminal, respectively.
Nakano teaches in a similar field of endeavor of circuit breaker, that an input side conductor area expansion plate ([0005], he terminal 40 is formed by bending a strip-shaped conductive member) (also refer to fig.2) is connected to an input terminal (i.e. stud 20) (fig.2).
Germain discloses in a similar field of endeavor of GFCI (ground fault circuit interruption) device, a current limiting resistor (i.e. R) (fig.4) (also refer to [0047], a circuit is closed from the load phase to the line neutral through a current limiting resistor R).
Kim discloses in a similar field of endeavor of circuit breaker, a current limiting resistor (i.e. R9) (fig.2) connected to phase conductors (i.e. 25, 26) (fig.2).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses “the input-side conductor area expansion plate is disposed above and in parallel with the phase voltage line input terminal and the neutral line input terminal, respectively.”
Regarding claims 3-11, they are allowed mutatis mutandis the reasons for claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/12/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839